significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities oct ter ra-t in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this letter also constitutes notice that we have modified the conditions set forth in our letters of date and date for the waivers of the minimum_funding standards for the plan years ending date and date respectively this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the information furnished indicates that the company had a net_loss for the fiscal_year ending date de minimus net profits for the fiscal years ending date and date and a substantial net profit for the fiscal_year ending date however in all but a de minimus portion of the net profit was due to a one-time book gain related to the non-cash generating removal from the balance_sheet of the book liability for future post- retirement medical benefits the information further indicates that the company has had negative net_worth throughout this period the company states that its industry is nearing the end of a cyclical downturn and that the company anticipates that the market for its products will rebound in the near future to facilitate a recovery the company has reduced salaried staff improved plan productivity through employee education and increased supervision and is pursing an outsourcing strategy to lower manufacturing costs as of date the value of the assets of the plan were equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years the quarterly contributions described in code sec_412 are to be made on or before the due dates beginning with the payment due_date -- the waiver for the plan_year ending date is to be secured within twelve months of the date of this letter in a manner acceptable to the if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this letter also modifies our ruling letters dated date as modified by our letter of date and date granting conditional waivers for the and plan years respectively under the term of the date letter as ‘modified by our letter of date the waiver for the plan_year was subject_to three conditions the company did not satisfy condition sec_1 and condition accordingly our letter of date is modified such that condition and condition read as follows the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years the quarterly contributions described in code sec_412 are to be made on or before the due dates beginning with the payment due_date excluding the payments due_date date date and date under the terms of the date letter the waiver for the plan_year was subject_to three conditions the company did not satisfy condition sec_1 and condition accordingly our letter of date is modified such that condition and condition read as follows the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years the quarterly contributions described in code sec_412 are to be made on or before the due dates beginning with the payment due_date excluding the payments due_date and date this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in be furnished to the enrolled_actuary for the plan a copy of this letter should if you have any questions on this ruling letter please contact sincerely carol d gold director employee_plans
